Citation Nr: 0630520	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) as per service connection for the cause of the 
veteran's death, and under the provisions of 38 U.S.C.A. § 
1318.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970, and died in June 2002.  The appellant is the veteran's 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318, as well as basis eligibility for DEA.  
Because the March 2004 statement of the case listed the issue 
on appeal as simply "entitlement to DIC," both service 
connection for the cause of death and entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 are listed on the 
cover page of this decision.  

The appellant testified before the undersigned Veteran's Law 
Judge in August 2006, and the transcript is of record.  

The issue of entitlement to DEA is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  During the veteran's lifetime, his PTSD had been service-
connected with a 100 percent rating in effect May 6, 1993, 
until the time of his death.

2.  The record shows that the veteran died as a result of 
cardiopulmonary arrest, severe malnutrition, severe 
gastropepsis, and chronic alcohol abuse.

3.  The veteran's alcoholism has been found to be proximately 
due to or the result of the veteran's service-connected PTSD, 
and it has therefore been shown by the competent evidence of 
record that the veteran's service-connected PTSD was a 
contributory factor in producing or at least accelerating the 
veteran's death.

4.  The issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is moot in light of the award of service 
connection for the cause of the veteran's death.



CONCLUSIONS OF LAW

1.  The veteran's service-connected PTSD contributed 
substantially or materially in producing his death.  38 
U.S.C.A. §§ 1110, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.12 (2006).

2.  A claim for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is dismissed as moot.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable outcome below, assessment of VA's 
application of the Veterans Claims Assistance Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, is not necessary.

The appellant has contended that the veteran's service-
connected PTSD was a "contributory cause" of his death in 
that his chronic alcoholism, which ultimately led to his 
death, was secondary to his service-connected PTSD.  It is 
determined below that the appellant's claim, given the facts 
of this case in light of the law and the doctrine of the 
benefit of the doubt, see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), should be granted.    

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  38 C.F.R. § 3.312.  A service-connected 
disability will be considered as the contributory cause of 
death when that disability contributed substantially or 
materially to death, combined to cause death, or aided 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
had been incurred in or aggravated by service, and it must be 
determined whether the fatal disorder should have been 
service-connected.  38 C.F.R. § 3.312.  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Particularly, as of 1990, 38 U.S.C.A. § 1110 had been amended 
to provide that no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  Correspondingly, in 1990 the 
definition of "line of duty" in 38 U.S.C.A. § 105(a) was 
amended such that injury or disease that was a result of a 
person's own willful misconduct or abuse of alcohol or drugs 
would not be deemed "incurred in the line of duty."  

When interpreting amended 38 U.S.C.A. § 1110, however, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  Specifically, the Federal Circuit 
held that § 1110 precluded "compensation only in two 
situations: 1) primary alcohol abuse disabilities; and 2) for 
secondary disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse," and "primary" was 
defined as "an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess."  Id. 
at 1376.  

The Allen court determined that Congress had made "cause of 
the disability to be determinative in assessing whether, 
under § 1110, a disability qualifies for either authorization 
for compensation under the provisions or whether it fits 
within the language of express exclusion from compensation."  
Id.  Consequently, a "primary" alcohol disability, i.e., a 
disability directly linked to voluntary alcohol abuse, would 
not fit within the words of § 1110 of authorization for 
compensation, and in fact would be expressly excluded from 
compensation.    

In contrast, if a veteran had an alcohol disability that 
arose as a direct result of a psychiatric condition, then 
compensation would be authorized under § 1110.  Id.  Thus, in 
order to recover, a veteran must "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.  Also, such compensation would result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  Id.  

In this case, the veteran's service medical records do not 
show any treatment for alcohol abuse.  Post-service, an 
October 1979 VA progress note contained an impression that 
the veteran's chronic alcoholism and chronic polydrug 
dependency appeared to serve the purpose of avoiding anxiety 
resulting from negotiation of adult life.  An October 1989 VA 
progress note for PTSD evaluation noted that the veteran had 
marked anxiety and depression, which he had handled by 
drinking excessively.  

In November 1989, the veteran filed a claim of service 
connection for PTSD.  

A December 1989 VA note observed that the veteran had had a 
longstanding history of alcohol abuse, and according to the 
veteran, since leaving Vietnam he had experienced problems 
with memories, nightmares, and flashbacks.  At an October 
1990 VA examination, the veteran related that he had spent 
virtually the entire 20 years since returning from Vietnam 
trying to put thoughts out of his mind, but as time went on 
he was unable to do that unless he drank.  The veteran 
related he would take a bottle to the woods and he would 
drink himself into a stupor.  The examiner rendered a 
diagnosis of PTSD, chronic severe and chronic alcohol abuse.

A January 1991 rating decision granted service connection for 
PTSD, with an initial disability evaluation of 50 percent, 
and noted that the veteran's alcohol abuse was a result of 
his own willful misconduct.   

In February 1994, a discharge summary from the Northhampton 
VA Medical Center noted that the veteran had finished his 
12th admission for substance abuse treatment.  Records from 
1994 to 1995 showed that the veteran continued to receive 
treatment at VA for PTSD and alcohol abuse; particularly in 
August 1995, it was noted that the veteran used alcohol to 
manage his mood, i.e., decrease anxiety, depression, 
etcetera.  Thereafter, a November 1995 rating decision 
granted a 100 percent rating for PTSD, effective May 6, 1993.  

In April 1996, the veteran related that prior to the military 
he had only drank some beer on the weekends.  A September 
1997 psycho-social assessment from Bay Pines VA Medical 
Center noted that the veteran relapsed in an effort to 
forget, numb, or avoid uncomfortable emotions or memories 
with little regard for consequences.  Also in September 1997, 
the veteran related that he had had his first drink of 
alcohol at age 15, and continued to drink in the Marines.  
After discharge he continued to drink up to a gallon a day at 
one time.  An April 2002 psychiatry note contained a 
diagnosis of chronic alcoholism and PTSD.  

According to a certificate of the death, the veteran died in 
June 2002 from immediate causes of cardiopulmonary arrest, 
severe malnutrition, severe gastroparesis, and chronic 
alcohol abuse.  Alcohol withdrawal syndrome was listed as a 
significant condition that had contributed to death but had 
not resulted in the underlying cause.  The record contains an 
autopsy report, which was dated prior to the certificate of 
death.  

Also of record are several VA opinions from February 2004.  
The first assessor indicated that the claims file had been 
reviewed, which included several VA examinations that had 
been performed pursuant to the veteran's service-connected 
PTSD.  It was recognized that the veteran had been given 
Global Assessment of Functioning scores of 35 and 39, and he 
had been in numerous detox programs.  In 1999, the veteran 
had moved to Florida, where he tended to deny his use of 
alcohol and minimized his symptoms of PTSD.  The examiner 
opined the summaries in the veteran's Massachusetts records 
made numerous references to the veteran coping using alcohol 
to numb his feelings and thoughts, and they clearly yoked the 
use of alcohol use to symptom control in PTSD.  Because of 
this, the examiner thought that the relationship of alcohol 
was to control symptoms of PTSD and therapy was a maladaptive 
response to the stress.  The latter conclusion, according to 
the examiner, was based upon the VA records from 
Massachusetts; though the Florida VA records did not contain 
a similar discussion, it was because the veteran tended to 
deny his problems.

The second VA assessor also reviewed the claims file, which 
revealed that the veteran had been a confirmed alcoholic and 
most frequently contributed to malnutrition, peptic ulcer 
disease, liver cirrhosis, and pancreatitis.  It was well 
documented that alcoholism was commonly associated with the 
latter conditions.  The examiner stated that though he had 
not been present at the veteran's demise nor privileged to 
any possible autopsy, with a high degree of medical 
certainty, the veteran's alcoholism with associated 
malnutrition, pancreatitis, peptic ulcer disease, and liver 
cirrhosis certainly contributed to his death.   

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
service-connected PTSD and his cause of death, it is apparent 
that a preponderance of the evidence is in favor of granting 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death.  The evidence of record 
supports the conclusion that the veteran's service-connected 
PTSD disability was a contributory cause of his death.

Again, VA treatments records and examination reports show 
that the veteran had a history of alcohol and drug abuse as a 
direct result of his diagnosed PTSD.  Also, these latter VA 
opinions sufficiently related the alcoholism as proximately 
due to PTSD, and the alcoholism to the veteran's demise.  
Thus, the chronic alcoholism is defined as part of the 
original disability of PTSD, see 38 C.F.R. § 3.310, and 
therefore the service-connected PTSD was at least a 
contributory cause of the veteran's death.  See Allen, 237 
F.3d at 1381 (noting that "[i]f Congress intended § 1110 to 
alter the existing agency practice under 38 C.F.R. § 3.310(a) 
of defining secondary disabilities as part of the original 
disability even when the secondary disability involved an 
alcohol or drug disability, it would have said so 
explicitly").  

Inasmuch as the foregoing decision constitutes a full grant 
of the benefit sought on appeal with respect to the issue of 
service connection for the cause of the veteran's death, the 
issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is rendered moot because the appellant would 
not be entitled additional benefits by virtue of a grant of 
DIC under the provisions of 38 U.S.C.A. § 1318.  See Mintz v. 
Brown, 6 Vet. App. 277 (1994) (the Board does not have 
jurisdiction to review a case if no benefit would accrue to 
the claimant).  Accordingly, the issue of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 is dismissed. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for the cause of the veteran's death 
granted.  

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is dismissed as moot.  



REMAND

As noted above, the rating decision on appeal also denied 
basic eligibility to DEA.  

The appellant's notice of disagreement intended to address 
all matters that had been denied; the ensuing statement of 
the case, however, did not address the DEA issue.  

Thus, appropriate action, including issuance of a statement 
of the case, is therefore necessary with regard to this issue 
so that the appellant may have the opportunity (if she so 
desires) to complete an appeal on this issue by filing a 
timely substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 19.26; Manlincon v. West, 12, Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case for the matter of entitlement to 
Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  
If an appeal is timely perfected 
therefrom, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


